Claims 19-37 are currently pending and under examination.
Benefit of priority is to August 7, 2009.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 19-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 19-37 are directed to the naturally occurring microbial protein BCZK2532 endolysin isolated from Bacillus.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the endolysin is a product of nature and its characteristics are not markedly different from the product of the naturally occurring counterpart in its natural state.  See the 35 USC 101 Guidelines, Nature Based Products, Example1, 2, 4, 6, 10, and 44.
	Claim 19 is drawn to an antimicrobial composition comprising:
 an antimicrobial protein that is the naturally occurring BCZK 2532 having SEQ ID NO: 3 and 
a related lysin protein that is at least 40% sequence identity to SEQ ID NO: 3 and retains Arg100 when aligned to SEQ ID NO: 3:

	Claims 30 and 31, which adds one or more antimicrobials to the composition of Claim 19, are also rejected under 35 USC 101 because the antimicrobials do not change the structure or function of the naturally occurring BCZK2532.
	Claim 34 and 37 are drawn to an antimicrobial composition or system wherein the antimicrobial protein that is the naturally occurring BCZK 2532 having SEQ ID NO: 3 and a tag (described in the specification as a His6 tag or an affinity tag for purification) is unpatentable under 35 USC 101 because the tag does not alter the structure or function of the naturally occurring BCZK2532 protein having SEQ ID NO: 3.
	Claim 36 is drawn to an antimicrobial system fails to be patentably under 35 USC 101 for the same reasons as Claim 19. The possible addition of an antimicrobial (at least one of a suitable reagent and an additional antimicrobial) does not change the structure or function of the naturally occurring BCZK2532 protein having SEQ ID NO: 3.

	This rejection was made and finalized twice in the parent application SN 14/457,035, now USP 10,688,163. Because of the finals in the parent this instant application could/is eligible to receive a first action final. It is not clear why Applicants 
	At paragraph [0091] of the specification, the polyamines (e.g., protamine, polyethylenimine, and polymyxin B nonapeptide) is taught to be provided in connection with treatment of infections to increase the permeability of the outer membrane of Gram-negative bacteria. Adding such compounds to endolytic protein preparations is expected to significantly increase sensitivity of Gram- negative bacteria to these lytic proteins facilitating their use as antimicrobial agents against these pathogens. The use of such a combination is also expected to significantly reduce the concentration of polyamines required, significantly reducing the toxic effects such compounds have on the treated individual and on the concentration that can be considered therapeutically effective. 
Nature –Based Products Example 1 of the Guidelines teaches that the naturally occurring products potassium nitrate, charcoal, and sulfur are not on their own patent eligible. However, in combination these three products form the explosive gun powder, which is markedly different from the non-explosive properties of the products by themselves in nature. Therefore, the combination of the products are patent eligible because together the products are explosive. 

Example 4, drawn to purified antibiotic protein, teaches that the protein by itself is not patent eligible, but when expressed in yeast its structure is altered by yeast induced glycosylation and the antibiotic protein is patent eligible, as are mutated forms of the antibiotic protein.
Example 6 shows that mixtures of bacterium that do not alter the characteristics of each other is patent ineligible. Mixtures of bacterium that do alter the functional characteristics of each other such as infecting a new group of leguminous plants which none of the bacteria had been characterized on their own to do, is patent eligible.
Example 10 teaches that compositions comprising S. thermophiles and L. alexandrines is not patent eligible because the presence of one does not impact the structure or function of the other. However, when mixed with milk, the presence of both bacteria result in the fermentation of the milk to a lower fat yogurt that either bacteria can produce individually when mixed with milk, which is patent eligible.
Example 44 teaches that naturally occurring denveric acid in a container is not patent eligible but when mixed with naturally occurring protamine the combination has particular glycemic control characteristics, e.g., specific onset timing of about 90 minutes post-injection, peak action timing of about 6 to 8 hours post-injection, and duration of action of about 12 to 16 hours post-injection and is patent eligible.
The Examples are consistent throughout, dictating that the product must be altered in structure and/or function from its naturally occurring self by structural 

	The allowance of ‘035 in which polyamines and/or polymixins are also present in the composition or system comprising the naturally occurring BCZK2532 is consistent with these examples.  Claims drawn to antimicrobial compositions and systems comprising polyamines/polymixins and the BCZK2532 protein or related lysin protein meet the requirements of 35 USC 101 because the addition of polyamines /polymixins increases the lytic activity of these proteins. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-40 of U.S. Patent No. 10,688,163 (IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identically written, wherein the addition of polyamines and/or polymixins found in the antimicrobial compositions and systems comprising the naturally occurring BCZK2532 protein or related lysin proteins in the patent have been omitted from the instant claims.  

Art of Record:
		Yoong et al. (IDS; USP 8,389,469, issued March 5, 2013 and having priority to June 6, 2005). Young et al. teach and claim compositions comprising PlyPH (BA2805) having the same sequence as BZCK2532 except PlyPH has Ile100 rather than Arg100. See instant Figure 1 and Young et al. SEQ ID NO: 1 and Example 12 at Col. 56, line 62. Young et al. claim all proteins having 95% identity to PlyPH SEQ ID NO: 1. Young et al. Claim 13 adds antibiotics to the compositions comprising BZCK2532 and Claim 11, adds a pharmaceutically acceptable vehicle. In Example 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/
Primary Examiner, Art Unit 1656